Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 30 November 2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application.  In light of the restriction requirement on 1 October 2020, claims 1-16 have been elected with traverse.

Response to Arguments
Applicant’s arguments with respect to the restriction requirement have been fully considered and are persuasive.  The restriction requirement has been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, it is unclear as to what the weight information pertains.  It is unclear if this limitation is regarding the weight of the overall device, weight of the sensors, lens holder, frame, etc.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goldenberg et al. (Publication No.: US 2018/0024329 A1, herein known as Goldenberg).
With respect to claim 1, Goldenberg discloses an optical system comprising: 
a housing, having a first light-entering hole (Figs. 3A/3B); 
a reflecting unit, comprising: 
an optical member holder, configured to hold an optical member; 
a frame, wherein the optical member holder is movably connected to the frame; and 
a first driving module, for driving the optical member holder to rotate relative to the frame around a first axis (Fig. 5A-5D, reflecting unit 260; optical member holder 215; first driving module 238; the frame can be considered the unreferenced supports seen in Fig. 5C, or any physical structure in the housing shown in Figs. 3A/B as connected is broad enough to be considered any element in the mobile phone); 
a lens unit, comprising: 
an outer frame; 
a lens holder, configured to hold a lens and movably connected to the outer frame: and 
a lens driving mechanism, configured to drive the lens holder to move  relative to the outer frame (Figs. 3A, 4; outer frame is the unreferenced element to which the magnets are disposed; lens holder 214; lens driving mechanism 230) and 
an image sensor, configured to receive light, wherein the light enters the first light-entering hole and is projected to the image sensor through the optical member and the lens (image sensor 106; Fig. 1); and 
a control module, configuring to control the first driving module and/or the lens driving mechanism according to reference information to drive the light to move in a first direction and/or a second direction on the image sensor so as to compensate for an offset displacement of the light on the image sensor when the optical system is shaken (optical image stabilization OIS/AF actuation driver/controller 264; Fig. 5E shows the direction); 
wherein the first direction and the second direction are perpendicular to each  other, and the first direction and the second direction are both parallel to a sensing surface of the image sensor (Fig. 5E).

With respect to claims 17-19, see rejection of claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5-9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg as applied to claim 1 above, and further in view of You et al. (Publication No.: US 2016/0142634 A1, herein known as You).
With respect to claim 2, Goldenberg does not explicitly discloses a system wherein the reference information2 includes preset information, the preset information includes a relation table of a first driving current and a rotation angle of the optical member holder, a relation table of a second driving current and a moving distance of the lens holder, and weight information (The particulars of the OIS control system is undisclosed).
Goldenberg further discloses using a gyroscope 264 and position sensors 226a-c and 246 as part of the OIS system (Fig. 2B, [0075]).
You teaches using an OIS system with a lookup table that compares the data from the gyroscope ([0062]).  Furthermore, You teaches individually calibrating the OIS system based on the mechanical features of each individual device to update the lookup tables ([0064]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Goldenberg to incorporate the specific OIS system of You as a known method of OIS functionality that can be individually tuned to the specific mechanical features of the system.
Furthermore, Umeda ([0142]) and Ma ([0170]), both cited below, also disclose using lookup tables for OIS shake correction.
While the combination of Goldenberg and You does not explicitly disclose the relation table between the current and first driving unit, current and moving distance of the lens holder, and weight information, it would have been obvious if not inherent for this to be the case with the disclosure of You.  Calibrating the system would include the weight information implicitly as the weight is associated with the movement and movement speeds of the remaining system, and the currents with the angle/movement would be obvious as in both situations (Goldenberg and You) utilize coils as the driving force for the rotation/driving.

With respect to claim 5, the combination of Goldenberg and You further discloses a system further comprising a first sensing component configured to sense a relative motion of the optical member holder relative to the frame to output a first sensing signal to the control module (position sensor 246).
While the combination does not explicitly disclose a system wherein the reference information further includes a first relation table of the first sensing signal and a rotation angle of the optical member holder relative to the frame, it would have been obvious for this to be the case, as the position sensor is to know the initial position of the element before moving and Goldenberg describes using the position data in the shake correction ([0075]).

With respect to claim 6, the combination of Goldenberg and You further discloses a system further comprising a second sensing component configured to sense a relative motion of the lens holder relative to the outer frame to output a second sensing signal to the control module (position sensors 226a-c; [0075]).
While the combination does not explicitly disclose a system wherein the reference information further includes a second relation table of the second sensing signal and a position of the lens holder relative to the outer frame it would have been obvious for this to be the case, as the position sensor is to know the initial position of the element before moving and Goldenberg describes using the position data in the shake correction ([0075]).

With respect to claim 7, the combination of Goldenberg and You further discloses a system further comprising an inertial sensing component configured to sense motion of the optical system to output a third sensing signal, wherein the control module obtains acceleration variations or angle variations of the lens holder and the optical member holder according to the third sensing signal (gyroscope 262; [0075]).

With respect to claim 8, the combination of Goldenberg and You further discloses a system wherein the control module is configured to generate a first compensation value and a second compensation value according to at least one of the first, second, and third sensing signals and the reference information to control the first driving module and the lens driving mechanism ([0075] and the combination as a whole uses the position sensors and gyroscope information as described above to perform the OIS which drives both the optical member and the lens module using the first driving module and lens driving mechanism).

With respect to claim 9, the combination of Goldenberg and You further discloses a system wherein the image sensor is configured to receive the light to generate a plurality of images (image sensor 106).
While the combination of Goldenberg and You does not explicitly disclose a system wherein the reference information includes the images, there is no explicit requirement or method in the claim as to how the images operate as the reference information utilized.  Therefore, the image currently being obtained can be considered the reference information along with the lookup table of claim 2, with the lookup table being the main source of compensation of the reference information in claim 1.
Alternatively, the image the user is desiring can be considered to be the “reference” information, in which the user activating or deactivating the OIS system as described in Goldenberg [0075] based on their desired image or scene can be considered the “reference information” in the broadest reasonable interpretation of the claim.

With respect to claim 20, see rejection of claim 2 above.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goldenberg and You as applied to claim 9 above, and further in view of Imamura (Publication No.: US 2016/0006923 A1).
With respect to claim 10, the combination of Goldenberg and You does not disclose a system wherein the control module is configured to obtain a plurality of contrast value curves according to the images, and the control module is further configured to determine a position of a focal plane of the lens unit relative to the image sensor according to the contrast value curves (while Goldenberg describes an AF system in the abstract and elsewhere, the AF module system is not specifically described).
Imamura describes a camera system with both an OIS system for shake correction ([0075]) as well as using the well-known contrast detection method for the auto-focusing module ([0086]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the system of the combination of Goldenberg and You to use the well-known contrast AF method such as the one taught by Imamura as a design choice as phase detection, contrast, and hybrid systems are the well-known AF control mechanisms with well-known advantages and disadvantages such as speed, precision, and processing power requirements.

Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goldenberg and You as applied to claim 9 above, and further in view of Murgia et al. (Publication No.: US 2017/0041545 A1, herein known as Murgia).
With respect to claim 11, the combination of Goldenberg and You does not disclose a system wherein a first corresponding area and a second corresponding area are defined in each image, and the control module compares the first corresponding areas of the images and compares the second corresponding areas of the images to obtain system motion information of the optical system (OIS system of Goldenberg only uses the information from the gyroscope for motion information of the optical system).
Murgia teaches a hybrid electronic (digital) image stabilization system (EIS/DIS) and OIS system ([0061]).  The EIS system uses motion vectors ([0046] describes the general process, for example, and common knowledge of shake correction in the art) to determine the shake of the system.  Murgia also discloses using a lookup table with different stabilizing parameters ([0061]) and details a few instances on when each stabilization system may be beneficial over the other (such as using only OIS in low light conditions, or EIS in high shake frequency), or using both simultaneously ([0061]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the system of the combination of Goldenberg and You to incorporate the EIS/OIS hybrid system of Murgia to have better and more optimized shake correction.

With respect to claim 12, the combination of Goldenberg, You, and Murgia further discloses a system wherein the control module obtains the system motion information according to the variation of the contrast value of the first corresponding areas of the images and according to the variation of the contrast value of the second corresponding areas of the images (Murgia [0062] “the quality of the stabilization may be analyzed using various image properties, such as using the contrast, blurriness, movements of objects in the image, etc.”).  Furthermore, one of ordinary skill in the art would recognize contrast values being used for focusing and motion detection during comparison of images for electronic/digital image stabilization.

With respect to claim 13, the combination of Goldenberg, You, and Murgia further discloses a system wherein the system motion information includes a position of a focal plane of the lens unit relative to the image sensor and an angle between the light and the image sensor (Murgia teaches using a lookup table for parameters and context classifications; [0061]; the context can include focus information; [0070]).
The position of the focal plane of the lens unit is inherently a function of its physical position, and as the AF and OIS modules of the combination utilizes the same lens unit, would be required knowledge for the device to function as a position is needed to be known for the lens to be driven, and position sensors are described as claimed above.

With respect to claim 14, the combination of Goldenberg, You, and Murgia further discloses a system further comprising an inertial sensing component configured to sense motion of the optical system to output a third sensing signal (gyroscope 262 of Goldenberg; Murgia also discloses using a gyroscope assisted EIS system in [0046]).

With respect to claim 15, the combination of Goldenberg, You, and Murgia further discloses a system wherein the control module is configured to generate a first compensation value and a second compensation value according to the system motion information, the third sensing signal and the preset information (overall intention of the device and combination, both the optical member and the lens holder are driven, requiring the first and second compensation values, based on the gyroscopes detection and the preset information such as the current position, weight of the lens unit, and amount of current required to arrive at a driven distance/angle).

With respect to claim 16, the combination of Goldenberg, You does not disclose a system wherein the control module is configured to determine a position change of the light in the first direction and/or the second direction on the image sensor according to a plurality of contrast value curves of the images, wherein the system motion information includes the position change.
Murgia teaches using an EIS/DIS and OIS hybrid system for shake correction.  Furthermore, describes in [0062] “the quality of the stabilization may be analyzed using various image properties, such as using the contrast, blurriness, movements of objects in the image, etc.”).  Furthermore, one of ordinary skill in the art would recognize contrast values being used for focusing and motion detection during comparison of images for electronic/digital image stabilization.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the system of the combination of Goldenberg and You by utilizing a hybrid EIS/DIS and OIS system as taught by Murgia which determines motion of an image by using contrast differences between images to determine the motion vector of the scene.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (Publication No.: US 2017/0187962 A1) discloses a folded light camera.
Saito et al. (Publication No.: US 2018/0249082 A1) discloses using a correction table to correct an output of a position detecting element in OIS.
Jerby et al. (Patent No.: US 10,884,321 B2) discloses a folded camera module.
Hu et al. (Publication No.: US 2015/0002683 A1) discloses a shake correction mechanism for the OPFE in a folded camera module.
Ma et al. (Publication No.: US 2019/0320118 A1) discloses a camera shake mechanism which uses a table to correspond between the angle of the camera and the compensation vector of the anti-shake lens.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
2/11/2021